department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c of f i c e of c h i ef c ou n sel number info release date conex-120855-09 uil date the honorable daniel lungren member u s house of representatives gold meadow way suite gold river ca attention -------------- dear congressman lungren this letter is in response to your inquiry dated date on behalf of your constituent ------------------------------ -------------------asked about net disability tax exclusion legislation and whether he qualifies to take advantage of this exclusion military personnel or former military personnel who make an election under the retired serviceman’s family protection plan united_states_code title section or the survivor benefit plan united_states_code title section to receive a reduced_amount of retirement pay or retainer pay to provide annuities for their survivors can exclude from gross_income any reduction in retirement or retainer pay resulting from the election sec_122 of the internal_revenue_code the code in addition to reductions in retirement pay for survivor benefits these individuals can exclude from gross_income any part of their retirement pay that they receive on account of personal injuries or sickness sec_104 of the code the income_tax regulations relating to sec_122 of the code refer to net disability exclusion nde sec_1_122-1 of the regulations this section outlines the order of various reductions in gross retired pay when computing net taxable retired pay as outlined in the regulations nde refers to the sum of excludable retired pay computed under sec_104 of the code amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country and retired pay not to exceed the amount of excludable retired pay under a of the code waived to receive v a compensation conex-120855-09 the amount of nde as well as other calculations described in sec_1 d of the regulations is then used to determine net taxable retired pay the calculation described above only applies to individuals who make elections under the retired serviceman’s family or the survivor benefit plan sincerely i hope this information is helpful if i can assist you further please contact me or --------- --------------------at -------------------- branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities lynne camillo
